       Case: 1:20-cv-03199 Document #: 1 Filed: 05/29/20 Page 1 of 5 PageID #:1



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

Ciara Love,                                           Case No.:

        Plaintiff,

        vs.                                           JURY TRIAL DEMANDED

Great American Finance Holdings, LLC,

        Defendant.


                               COMPLAINT AND JURY DEMAND

        NOW COMES THE PLAINTIFF, CIARA LOVE, BY AND THROUGH COUNSEL,

BRIAN J. OLSZEWSKI, and for her Complaint against the Defendant, pleads as follows:

                                       JURISDICTION

        1.      Jurisdiction of this court arises under 15 U.S.C. §1681p.

        2.      This is an action brought by a consumer for violations of the Fair Credit Reporting

Act (15 U.S.C. §1681, et seq. [hereinafter “FCRA”]).

                                               VENUE

        3.      The transactions and occurrences which give rise to this action occurred in DuPage

County, Illinois.

        4.      Venue is proper in the Northern District of Illinois.

                                               PARTIES

        5.      Plaintiff is a natural person residing in Township of Naperville, DuPage County,

Illinois, and is a “consumer” for purposes of the FCRA.

        6.      The Defendant to this lawsuit is Great American Finance Holdings, LLC (“Great

American Finance”), which is a Florida limited liability company that conducts business in the

State of Illinois.


                                                  1
       Case: 1:20-cv-03199 Document #: 1 Filed: 05/29/20 Page 2 of 5 PageID #:2




        7.      Equifax Information Services, LLC ("Equifax") is not a party to this suit as

Plaintiff and Equifax have settled separately.

                                        GENERAL ALLEGATIONS

        8.      Great American Finance is inaccurately reporting two tradelines (“Errant

Tradelines”) with erroneous monthly payment amounts of $59.00 and $80.00, respectively. The

accounts reflected by the Errant Tradelines are closed with a $0 balance.

        9.      The Errant Tradelines should be reported by Great American Finance with a

monthly payment of $0.00. Per credit reporting industry standard and the Credit Reporting

Resource Guide, which is the credit reporting manual created by the Consumer Data Industry

Association, no furnisher may report monthly payments on a closed account. The current reporting

is false and misleading.

        10.     On July 16, 2019, Plaintiff obtained her Equifax credit disclosure and noticed the

Errant Tradelines reporting inaccurately with erroneous scheduled monthly payment amounts.

        11.     On or about September 4, 2019, Plaintiff submitted a letter to Equifax, disputing

the Errant Tradelines.

        12.     In her dispute letter, Plaintiff explained that the accounts reflected by the Errant

Tradelines are both closed with a $0 balance and that she no longer has an obligation to make

monthly payments to Great American Finance. Plaintiff asked Equifax to report both Errant

Tradelines with monthly payment amounts of $0.00.

        13.     Equifax forwarded Plaintiff’s consumer dispute to Great American Finance.

        14.     Great American Finance received Plaintiff’s consumer dispute from Equifax.

        15.     Great American Finance did not consult the Credit Reporting Resource Guide as

part of its investigation of Plaintiff’s dispute.


                                                    2
       Case: 1:20-cv-03199 Document #: 1 Filed: 05/29/20 Page 3 of 5 PageID #:3




       16.     On or about October 22, 2019, having not received Equifax’s investigation results,

Plaintiff obtained her Equifax credit disclosure, which confirmed that Great American Finance

failed or refused to report the Errant Tradelines with the monthly payment amount of $0.00.

       17.     As a direct and proximate cause of Great American Finance’s negligent and/or

willful failure to comply with the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq., Plaintiff

has suffered credit and emotional damages. Plaintiff has also experienced undue stress and anxiety

due to Great American Finance’s failure to correct the errors in her credit file and her inability to

improve her financial situation by obtaining new or more favorable credit terms as a result of Great

American Finance’s violations of the FCRA.

COUNT I - NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
                     GREAT AMERICAN FINANCE

       18.      Plaintiff realleges the above paragraphs One through Seventeen as if recited

verbatim.

       19.     After being informed by Equifax of Plaintiff’s consumer dispute of the scheduled

monthly payment amount, Great American Finance negligently failed to conduct a proper

investigation of Plaintiff’s dispute as required by 15 USC 1681s-2(b).

       20.     Great American Finance negligently failed to review all relevant information

available to it and provided by Equifax in conducting its reinvestigation as required by 15 USC

1681s-2(b) and failed to direct Equifax to report the Errant Tradelines with a $0.00 monthly

payment amount.

       21.     The Errant Tradelines are inaccurate and create a misleading impression on

Plaintiff’s consumer credit file with Equifax, to which Great American Finance is reporting such

tradelines.




                                                 3
      Case: 1:20-cv-03199 Document #: 1 Filed: 05/29/20 Page 4 of 5 PageID #:4




       22.     As a direct and proximate cause of Great American Finance’s negligent failure to

perform its duties under the FCRA, Plaintiff has suffered damages, mental anguish, suffering,

humiliation, and embarrassment.

       23.     Great American Finance is liable to Plaintiff by reason of its violations of the FCRA

in an amount to be determined by the trier of fact together with reasonable attorneys’ fees pursuant

to 15 USC 1681o.

       24.     Plaintiff has a private right of action to assert claims against Great American

Finance arising under 15 USC 1681s-2(b).

       WHEREFORE, PLAINTIFF PRAYS that this Honorable Court grant her a judgment

against the Defendant Great American Finance for damages, costs, interest, and attorneys’ fees.

               COUNT II - WILLFUL VIOLATION OF THE FAIR CREDIT
                 REPORTING ACT BY GREAT AMERICAN FINANCE

       25.      Plaintiff realleges the above paragraphs One through Seventeen as if recited

verbatim.

       26.     After being informed by Equifax that Plaintiff disputed the accuracy of the

information it was providing, Great American Finance willfully failed to conduct a proper

reinvestigation of Plaintiff’s dispute, and willfully failed to direct Equifax to report the Errant

Tradelines with a $0.00 monthly payment amount.

       27.     Great American Finance willfully failed to review all relevant information available

to it and provided by Equifax as required by 15 USC 1681s-2(b).

       28.     As a direct and proximate cause of Great American Finance’s willful failure to

perform its duties under the FCRA, Plaintiff has suffered damages, mental anguish, suffering,

humiliation, and embarrassment.




                                                 4
      Case: 1:20-cv-03199 Document #: 1 Filed: 05/29/20 Page 5 of 5 PageID #:5




       29.     Great American Finance is liable to Plaintiff for either statutory damages or actual

damages she has sustained by reason of its violations of the FCRA in an amount to be determined

by the trier of fact, together with an award of punitive damages in the amount to be determined by

the trier of fact, as well as for reasonable attorneys’ fees and costs she may recover therefore

pursuant to 15 USC 1681n.

       WHEREFORE, PLAINTIFF PRAYS that this Honorable Court grant her a judgment

against the Defendant Great American Finance for the greater of statutory or actual damages, plus

punitive damages, along with costs, interest, and attorneys’ fees.

                                              JURY DEMAND

               Plaintiff hereby demands a trial by Jury.

                                                     /s/ Brian J. Olszewski
                                                     Brian J. Olszewski
                                                     Law Offices of Michael Lee Tinaglia, Ltd.
                                                     444 N. Northwest Hwy., Ste. 350
                                                     Park Ridge, IL 60068
                                                     Telephone: (847) 692-0421
                                                     Fax: (847) 685-8440
                                                     bolszewski@tinaglialaw.com

                                                     Of Counsel to:
                                                     Credit Repair Lawyers of America
                                                     22142 West Nine Mile Road
                                                     Southfield, MI 48033
                                                     Telephone: (248) 353-2882
                                                     Facsimile: (248) 353-4840

                                                     Attorneys for Plaintiff,
                                                     Ciara Love




                                                 5
